Exhibit 10.2

Bank of America Corporation

2003 Key Associate Stock Plan,

As Amended and Restated

 

 

 

 

Original Effective Date: January 1, 2003

Amended and Restated Effective Date: April 28, 2010

 

1



--------------------------------------------------------------------------------

Contents

 

         

    Page

 

Article 1.

  

 

Establishment, Duration and Purpose

   3

Article 2.

  

 

Definitions

   3

Article 3.

  

 

Administration

   7

Article 4.

  

 

Shares Subject to the Plan

   8

Article 5.

  

 

Eligibility and Participation

   9

Article 6.

  

 

Stock Options

   10

Article 7.

  

 

Stock Appreciation Rights

   11

Article 8.

  

 

Restricted Stock and Restricted Stock Units

   12

Article 9.

  

 

Performance Measures

   13

Article 10.

  

 

Beneficiary Designation

   14

Article 11.

  

 

Deferrals

   14

Article 12.

  

 

Rights of Key Associates

   14

Article 13.

  

 

Change in Control

   14

Article 14.

  

 

Amendment, Modification, and Termination

   16

Article 15.

  

 

Withholding

   17

Article 16.

  

 

Indemnification

   17

Article 17.

  

 

Successors

   17

Article 18.

  

 

Legal Construction

   17

 

2



--------------------------------------------------------------------------------

Bank of America Corporation

2003 Key Associate Stock Plan,

As Amended and Restated

Article 1. Establishment, Duration and Purpose

1.1 Establishment and Duration of the Plan. The Company originally established
this Plan effective as of January 1, 2003, and the Plan as originally
established was approved by the Company’s stockholders. The Plan has been
subsequently amended and restated effective April 1, 2004 (in connection with
the merger with FleetBoston Financial Corporation), and further amended on
April 26, 2006 (in connection with the merger with MBNA Corporation) and
December 5, 2008 (in connection with the merger with Merrill Lynch & Co., Inc.),
and in each case such actions were approved by the Company’s stockholders. This
Plan is hereby being further amended and restated, subject to and effective upon
the approval of the Company’s stockholders at the annual meeting of stockholders
on April 28, 2010. The purpose of amending and restating the Plan is to
(i) authorize the issuance of additional Shares under the Plan, (ii) extend the
term of the Plan by two years and (iii) make certain other design changes
consistent with changes in the economic and business environment since the Plan
was last amended. The Plan as amended and restated shall remain in effect until
the earlier (i) the date that no additional Shares are available for issuance
under the Plan, (ii) the date that the Plan has been terminated in accordance
with Article 14 or (iii) the close of business on December 31, 2015.

1.2 Purpose of the Plan. The Company believes that the compensation of its Key
Associates should be significantly linked to the Company’s business performance
in order to enhance the long-term success and value of the Company. The Plan
serves this compensation philosophy by providing a source of stock-based Awards
for Key Associates that are intended to further motivate Key Associates to
increase the value of the Company’s common stock, thereby linking the personal
interests of the Key Associates with those of the Company’s stockholders. Terms
and conditions placed on Awards further encourage the long-term retention of Key
Associates. The Plan also provides the Company with a means to better attract
and recruit Key Associates of outstanding ability who will further enhance the
long-term success and value of the Company through their services.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock or Restricted Stock Units.

“Award Agreement” means an agreement between the Company and each Participant
setting forth the terms and provisions applicable to Awards granted under this
Plan.

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

(a) The acquisition by any Person of Beneficial Ownership of twenty-five percent
(25%) or more of either:

(i) The then-outstanding Shares (the “Outstanding Shares”); or

(ii) The combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of Directors (the
“Outstanding Voting Securities”);

provided , however, that the following acquisitions shall not constitute a
Change in Control for purposes of this subparagraph (a): (A) any acquisition
directly from the Company, (B) any acquisition by the Company or any

 

3



--------------------------------------------------------------------------------

of its Subsidiaries, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
Subsidiaries, or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subparagraph
(c) below; or

(b) Individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual who becomes a
Director subsequent to the Effective Date and whose election, or whose
nomination for election by the Company’s stockholders, to the Board of Directors
was either (i) approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board or (ii) recommended by a corporate governance
committee comprised entirely of Directors who are then Incumbent Board members
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest, other actual or threatened solicitation of proxies or consents
or an actual or threatened tender offer; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the Outstanding Shares and Outstanding Voting
Securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be
(provided, however, that for purposes of this clause (i), any shares of common
stock or voting securities of such resulting corporation received by such
Beneficial Owners in such Business Combination other than as the result of such
Beneficial Owners’ ownership of Outstanding Shares or Outstanding Voting
Securities immediately prior to such Business Combination shall not be
considered to be owned by such Beneficial Owners for the purposes of calculating
their percentage of ownership of the outstanding common stock and voting power
of the resulting corporation), (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from the Business
Combination) beneficially owns, directly or indirectly, twenty-five percent
(25%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from the Business Combination or the combined voting
power of the then outstanding voting securities of such corporation unless such
Person owned twenty-five percent (25%) or more of the Outstanding Shares or
Outstanding Voting Securities immediately prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or the
action of the Board, providing for such Business Combination; or

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, for any Awards that constitute nonqualified
deferred compensation within the meaning of Section 409A(d) of the Code and
provide for an accelerated payment in connection with a Change in Control,
Change in Control shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such arrangements.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to the Code shall include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.

“Committee” means the Compensation Committee of the Board of Directors;
provided, however, that (i) with respect to Awards to any Key Associates who are
Insiders, Committee means all of the members of the Compensation Committee who
are “non-employee directors” within the meaning of Rule 16b-3 adopted under the

 

4



--------------------------------------------------------------------------------

Exchange Act, and (ii) with respect to Awards to any Key Associates who are
Named Executive Officers intended to comply with the Performance-Based
Exception, Committee means all of the members of the Compensation Committee who
are “outside directors” within the meaning of Section 162(m) of the Code.
Committee may also mean any individual or committee of individuals (who need not
be Directors) that the Compensation Committee may appoint from time to time to
administer the Plan with respect to Awards to Key Associates who are not
Insiders or Named Executive Officers, in accordance with and subject to the
requirements of Section 3.2.

“Company” means Bank of America Corporation, a Delaware corporation, and any
successor as provided in Article 17 herein.

“Director” means any individual who is a member of the Board of Directors of the
Company.

“Disability” with respect to a Participant, means “disability” as defined from
time to time under any long-term disability plan of the Company or Subsidiary
with which the Participant is employed. Notwithstanding the foregoing, for any
Awards that constitute nonqualified deferred compensation within the meaning of
Section 409A(d) of the Code and provide for an accelerated payment in connection
with any Disability, Disability shall have the same meaning as set forth in any
regulations, revenue procedure, revenue rulings or other pronouncements issued
by the Secretary of the United States Treasury pursuant to Section 409A of the
Code, applicable to such arrangements.

“Earnings Per Share” means “earnings per common share” of the Company based on
all earnings (either diluted or without regard to dilution, as selected by the
Committee) determined in accordance with generally accepted accounting
principles that would be reported in the Company’s Annual Report to Stockholders
or Annual Report on Form 10-K.

“Effective Date” means January 1, 2003.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

“Fair Market Value” of a Share on any date means the closing price of a Share as
reflected in the report of composite trading of New York Stock Exchange listed
securities for that day (or, if no Shares were publicly traded on that day, the
immediately preceding day that Shares were so traded) published in The Wall
Street Journal [Eastern Edition] or in any other publication selected by the
Committee; provided, however, that if the Shares are misquoted or omitted by the
selected publication(s), the Committee shall directly solicit the information
from officials of the stock exchanges or from other informed independent market
sources.

“Incentive Stock Option” or “ISO” means an option to purchase Shares granted to
a Key Associate under Article 6 herein, and designated as an Incentive Stock
Option which is intended to meet the requirements of Section 422 of the Code.

“Insider” shall mean an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act and the rules thereunder.

“Key Associate” means an employee of the Company or any Subsidiary, including an
officer of the Company or a Subsidiary, in a managerial or other important
position who, by virtue of such employee’s ability, qualifications and
performance, has made, or is expected to make, important contributions to the
Company or its Subsidiaries, all as determined by the Committee in its
discretion.

“Named Executive Officer” means, for a calendar year, a Participant who is one
of the group of “covered employees” for such calendar year within the meaning of
Code Section 162(m) or any successor statute.

“Net Income” means “net income” of the Company determined in accordance with
generally accepted accounting principles that would be reported in the Company’s
Annual Report to Stockholders or Annual Report on Form 10-K.

 

5



--------------------------------------------------------------------------------

“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares granted
to a Key Associate under Article 6 herein, and which is not intended to meet the
requirements of Code Section 422.

“Operating Earnings Per Share” means “earnings per common share” of the Company
based only on operating earnings (either diluted or without regard to dilution,
as selected by the Committee) determined in accordance with generally accepted
accounting principles that would be reported in the Company’s Annual Report to
Stockholders or Annual Report on Form 10-K.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option.

“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

“Participant” means a Key Associate, a former Key Associate or any permitted
transferee under the Plan of a Key Associate or former Key Associate who has
outstanding an Award granted under the Plan.

“Performance-Based Exception” means the performance-based exception set forth in
Code Section 162(m)(4)(C) from the deductibility limitations of Code
Section 162(m).

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock or an Award of Restricted Stock Units is limited in some way
(based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, at its discretion),
and the Shares of Restricted Stock or the Restricted Stock Units are subject to
a substantial risk of forfeiture, as provided in Article 8 herein and subject to
Section 3.4.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
within the meaning of Section 13(d).

“Plan” means the incentive compensation plan set forth herein known as the “Bank
of America Corporation 2003 Key Associate Stock Plan,” as the same may be
amended from time to time.

“Prior Plan” means the Bank of America Corporation Key Employee Stock Plan, as
amended and restated effective September 24, 1998.

“Restricted Stock” means an Award of Shares, subject to a Period of Restriction
(except as set forth in Section 3.4), that is granted to a Key Associate under
Article 8 herein.

“Restricted Stock Unit” means an Award, subject to a Period of Restriction
(except as set forth in Section 3.4), that is granted to a Key Associate under
Article 8 herein and is settled either (i) by the delivery of one (1) Share for
each Restricted Stock Unit or (ii) in cash in an amount equal to the Fair Market
Value of one (1) Share for each Restricted Stock Unit, all as specified in the
applicable Award Agreement. The Award of a Restricted Stock Unit represents the
mere promise of the Company to deliver a Share or the appropriate amount of
cash, as applicable, at the end of the Period of Restriction (or such later date
as provided by the Award Agreement) in accordance with and subject to the terms
and conditions of the applicable Award Agreement, and is not intended to
constitute a transfer of “property” within the meaning of Section 83 of the
Code.

“Return on Assets” means “return on average assets” of the Company determined in
accordance with generally accepted accounting principles that would be reported
in the Company’s Annual Report to Stockholders or Annual Report on Form 10-K.

“Return on Equity” means “return on average common stockholders’ equity” of the
Company determined in accordance with generally accepted accounting principles
that would be reported in the Company’s Annual Report to Stockholders or Annual
Report on Form 10-K.

“Shareholder Value Added” means the “shareholder value added” performance
measure of the Company for a year that would be reported in the Company’s Annual
Report to Stockholders or Annual Report on Form 10-K for

 

6



--------------------------------------------------------------------------------

the year. In that regard, Shareholder Value Added for a year equals the cash
basis operating earnings for the year less a charge for the use of capital for
the year. For purposes of any Award intended to satisfy the Performance-Based
Exception incorporating Shareholder Value Added as a performance criteria, the
Committee shall approve the charge for the use of capital for use in determining
Shareholder Value Added for the year within the time required under Code
Section 162(m).

“Shares” means the shares of common stock of the Company.

“Stock Appreciation Right” or “SAR” means an Award designated as an SAR that is
granted to a Key Associate under Article 7 herein.

“Subsidiary” means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company owns more than fifty percent (50%) of the
voting stock or voting ownership interest, as applicable, or any other business
entity designated by the Committee as a Subsidiary for purposes of the Plan.

“Total Revenue” means the sum of (i) net interest income on a taxable equivalent
basis of the Company and (ii) noninterest income of the Company, such amounts
determined in accordance with generally accepted accounting principles that
would be reported in the Company’s Annual Report to Stockholders or Annual
Report on Form 10-K.

“Total Stockholder Return” means the percentage change of an initial investment
in Shares over a specified period assuming reinvestment of all dividends during
the period.

Article 3. Administration

3.1 Authority of the Committee. The Plan shall be administered by the Committee.
Except as limited by law, or by the Certificate of Incorporation or Bylaws of
the Company, and subject to the provisions herein, the Committee shall have full
power to select Key Associates who shall participate in the Plan; determine the
sizes and types of Awards; determine the terms and conditions of Awards in a
manner consistent with the Plan; construe and interpret the Plan and any
agreement or instrument entered into under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 14 herein), amend the terms and conditions of any
outstanding Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan.

3.2 Delegation. To the extent permitted by applicable law, the Committee may
delegate its authority as identified herein to any individual or committee of
individuals (who need not be Directors), including without limitation the
authority to make Awards to Key Associates who are not Insiders or Named
Executive Officers. To the extent that the Committee delegates its authority to
make Awards as provided by this Section 3.2, all references in the Plan to the
Committee’s authority to make Awards and determinations with respect thereto
shall be deemed to include the Committee’s delegate. Any such delegate shall
serve at the pleasure of, and may be removed at any time by, the Committee.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, employees, Participants, and their estates and
beneficiaries.

3.4 Limitation on Vesting for Awards. Notwithstanding any provision of the Plan
to the contrary, any stock-settled Award that vests solely on the basis of the
passage of time (e.g., not on the basis of achievement of performance goals)
shall not vest more quickly than ratably over the three (3) year period
beginning on the first anniversary of the Award, except that the Award may vest
sooner under any of the following circumstances as more specifically set forth
in the applicable Award Agreement: (i) the Participant’s death, (ii) the
Participant’s Disability, (iii) the Participant’s “retirement” as defined in the
Award Agreement consistent with the Company’s retirement policies and programs,
(iv) a Participant’s termination of employment with the Company and its
Subsidiaries due to workforce reduction, job elimination or divestiture as
determined by the Committee, (v) a

 

7



--------------------------------------------------------------------------------

Change in Control consistent with the provisions of Article 13 hereof or (vi) in
connection with establishing the terms and conditions of employment of a Key
Associate necessary for the recruitment of the Key Associate or as the result of
a business combination or acquisition by the Company or any of its Subsidiaries.
The provisions of this Section 3.4 shall not apply, and in that regard no Period
of Restriction is required to apply, to any Award of Restricted Stock or
Restricted Stock Units that is made to a Key Associate as a portion of the Key
Associate’s annual incentive compensation under the Company’s Equity Incentive
Plan, Executive Incentive Compensation Plan, or any similar plan or program as
determined by the Committee applicable to any Key Associate, including any such
program applicable to an Insider or Named Executive Officer. The provisions of
this Section 3.4 shall not apply to any Award that becomes vested based on the
achievement of performance goals over a period of at least one year.

Article 4. Shares Subject to the Plan

4.1 Number of Shares Available for Grants. Subject to the provisions of this
Article 4, the aggregate number of Shares available for grants of Awards under
the Plan shall not exceed the sum of (A) two hundred million
(200,000,000) Shares plus (B) the number of Shares available for awards under
the Prior Plan as of December 31, 2002 plus (C) any Shares that were subject to
an award under the Prior Plan which award is canceled, terminates, expires or
lapses for any reason from and after the Effective Date plus (D) effective as of
April 1, 2004, one hundred two million (102,000,000) Shares plus (E) effective
upon April 26, 2006, one hundred eighty million (180,000,000) Shares plus
(F) effective upon January 1, 2009, one hundred five million
(105,000,000) Shares plus (G) any Shares that were subject to an award under the
Merrill Lynch & Co., Inc. Long Term Incentive Compensation Plan for Executive
Officers or the Merrill Lynch Financial Advisor Capital Accumulation Award Plan
which award is canceled, terminates, expires, lapses or is settled in cash for
any reason from and after January 1, 2009, plus (H) effective upon April 28,
2010 (subject to stockholder approval), five hundred million
(500,000,000) Shares.

4.2 Lapsed Awards. If any Award is canceled, terminates, expires, or lapses for
any reason, any Shares subject to such Award shall not count against the
aggregate number of Shares available for grants under the Plan set forth in
Section 4.1 above.

4.3 No Net Counting of Options or SARs; Counting of Shares Used to Pay Option
Price and Withholding Taxes. The full number of Shares with respect to which an
Option or SAR is granted shall count against the aggregate number of Shares
available for grant under the Plan. Accordingly, if in accordance with the terms
of the Plan, a Participant pays the Option Price for an Option by either
tendering previously owned Shares or having the Company withhold Shares, then
such Shares surrendered to pay the Option Price shall continue to count against
the aggregate number of Shares available for grant under the Plan set forth in
Section 4.1 above. In addition, if in accordance with the terms of the Plan, a
Participant satisfies any tax withholding requirement with respect to any
taxable event arising as a result of this Plan by either tendering previously
owned Shares or having the Company withhold Shares, then such Shares surrendered
to satisfy such tax withholding requirements shall continue to count against the
aggregate number of Shares available for grant under the Plan set forth in
Section 4.1 above.

4.4 Items Not Included. The following items shall not count against the
aggregate number of Shares available for grants under the Plan set forth in
Section 4.1 above: (i) the payment in cash of dividends or dividend equivalents
under any outstanding Award; (ii) any Award that is settled in cash rather than
by issuance of Shares; or (iii) Awards granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
become Key Associates as a result of a merger, consolidation, acquisition or
other corporate transaction involving the Company or any Subsidiary.

4.5 Award Limits. Notwithstanding any provision herein to the contrary, the
following provisions shall apply (subject to adjustment in accordance with
Section 4.6 below):

 

  (i)

in no event shall a Participant receive an Award or Awards during any one
(1) calendar year covering in the aggregate more than four million
(4,000,000) Shares (whether such Award or Awards may be settled in Shares, cash
or any combination of Shares and cash);

 

8



--------------------------------------------------------------------------------

  (ii)

in no event shall there be granted during the term of the Plan Incentive Stock
Options covering more than an aggregate of forty million (40,000,000) Shares;

 

  (iii)

in no event shall there be granted after February 28, 2010, Shares of Restricted
Stock or Restricted Stock Units covering more than an aggregate of:

 

  (A)

five hundred million (500,000,000) Shares plus the number of Shares that were
available under this subparagraph (iii) as of February 28, 2010, plus

 

  (B)

the number of Shares covering any Award of Restricted Stock or Restricted Stock
Units made under this subparagraph (iii) that was outstanding as of, or that is
made after, February 28, 2010 that again become available for issuance under
Section 4.2 above because the Award is canceled, terminates, expires, or lapses
for any reason or that is settled in cash; plus

 

  (C)

the number of Shares that were subject to an award under the Merrill Lynch &
Co., Inc. Long Term Incentive Compensation Plan for Executive Officers or the
Merrill Lynch Financial Advisor Capital Accumulation Award Plan which award is
canceled, terminates, expires, lapses or is settled in cash for any reason from
and after the closing of the merger between the Company and Merrill Lynch & Co.,
Inc., if such award had been originally awarded as a Merrill Lynch restricted
stock share or unit;

provided, however, that in the event the full number of Shares under this
subparagraph (iii) have been used, the Company may grant additional Shares of
Restricted Stock or Restricted Stock Units from the remaining available Shares
for grants under Section 4.1 with each such Share of Restricted Stock or
Restricted Stock Unit counting as 2.50 Shares against such remaining available
Shares under Section 4.1.

4.6 Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which may be issued under the Plan and in
the number and class of and/or price of Shares subject to outstanding Awards
granted under the Plan, as may be determined to be appropriate and equitable by
the Committee, in its sole discretion, to prevent dilution or enlargement of
rights; provided, however, that (i) the number of Shares subject to any Award
shall always be a whole number and (ii) such adjustment shall be made in a
manner consistent with the requirements of Code Section 409A in order for any
Options or SARs to remain exempt from the requirements of Code Section 409A.

4.7 Source of Shares. Shares issued under the Plan may be original issue shares,
treasury stock or shares purchased in the open market or otherwise, all as
determined by the Chief Financial Officer of the Company (or the Chief Financial
Officer’s designee) from time to time, unless otherwise determined by the
Committee.

Article 5. Eligibility and Participation

5.1 Eligibility. Persons eligible to participate in this Plan are all Key
Associates of the Company, as determined by the Committee, including Key
Associates who are Directors, but excluding Directors who are not Key
Associates.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Key Associates those to whom
Awards shall be granted and shall determine the nature and amount of each Award.

5.3 Non-U.S. Associates. Notwithstanding any provision of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of laws in other countries in which the Company
operates or has employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which Key Associates (if any) employed
outside the United States are eligible to participate in the Plan, (ii) modify
the terms and conditions of any Awards made to such Key Associates and
(iii) establish subplans and modified Option exercise and other terms and
procedures to the extent such actions may be necessary or advisable.

 

9



--------------------------------------------------------------------------------

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Key Associates in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an ISO within the meaning of Section 422 of the Code, or an NQSO
whose grant is intended not to fall under Code Section 422.

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted.

6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve and which shall be set forth in the
applicable Award Agreement, which need not be the same for each grant or for
each Participant.

6.6 Payment. Options shall be exercised by the delivery of a notice of exercise
to the Company, setting forth the number of Shares with respect to which the
Option is to be exercised, accompanied by full payment for the Shares. To be
effective, notice of exercise must be made in accordance with procedures
established by the Company from time to time.

The Option Price due upon exercise of any Option shall be payable to the Company
in full either: (a) in cash or its equivalent, or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Price unless such Shares had been acquired by
the Participant on the open market), or (c) by a combination of (a) and (b).

As soon as practicable after notification of exercise and full payment, the
Company shall deliver the Shares to the Participant in an appropriate amount
based upon the number of Shares purchased under the Option(s).

Notwithstanding the foregoing, the Committee also may allow (i) cashless
exercises as permitted under Federal Reserve Board’s Regulation T, subject
to applicable securities law restrictions, or (ii) exercises by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8 Termination of Employment. Each Participant’s Option Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s employment with the
Company and its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with Participants, need not be uniform among all Options issued pursuant to
this Article 6, and may reflect distinctions based on the reasons for
termination of employment. In that regard, if an Award Agreement permits
exercise of an Option following the death of the Participant, the Award
Agreement shall provide that such Option shall be exercisable to the extent
provided therein by any person that may be empowered to do so under the
Participant’s will, or if the Participant

 

10



--------------------------------------------------------------------------------

shall fail to make a testamentary disposition of the Option or shall have died
intestate, by the Participant’s executor or other legal representative.

6.9 Nontransferability of Options.

(a) Incentive Stock Options. No ISO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant except to the extent otherwise permitted by
applicable law.

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant. In no event may an NQSO be transferred for consideration.

6.10 No Rights. A Participant granted an Option shall have no rights as a
stockholder of the Company with respect to the Shares covered by such Option
except to the extent that Shares are issued to the Participant upon the due
exercise of the Option.

6.11 No Dividend Equivalents. In no event shall any Award of Options granted
under the Plan include any dividend equivalents with respect to such Award.

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Key Associates at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of SARs granted to each Participant (subject to Article 4
herein) and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs. The grant price of an SAR shall be
at least equal to the Fair Market Value of a Share on the date of grant of the
SAR.

7.2 Exercise of SARs. SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes upon them.

7.3 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.4 Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that such term
shall not exceed ten (10) years.

7.5 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by

(b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee or as otherwise provided in the applicable
Award Agreement, the payment upon SAR exercise shall be in cash, in Shares of
equivalent value, or in some combination thereof.

7.6 Other Restrictions. Notwithstanding any other provision of the Plan, the
Committee may impose such conditions on exercise of an SAR (including, without
limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of Section 16
(or any successor rule) of the Exchange Act or for any other purpose deemed
appropriate by the Committee.

 

11



--------------------------------------------------------------------------------

7.7 Termination of Employment. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment.
In that regard, if an Award Agreement permits exercise of an SAR following the
death of the Participant, the Award Agreement shall provide that such SAR shall
be exercisable to the extent provided therein by any person that may be
empowered to do so under the Participant’s will, or if the Participant shall
fail to make a testamentary disposition of the SAR or shall have died intestate,
by the Participant’s executor or other legal representative.

7.8 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.
In no event may an SAR be transferred for consideration.

7.9 No Rights. A Participant granted an SAR shall have no rights as a
stockholder of the Company with respect to the Shares covered by such SAR except
to the extent that Shares are issued to the Participant upon the due exercise of
the SAR.

7.10 No Dividend Equivalents. In no event shall any Award of SARs granted under
the Plan include any dividend equivalents with respect to such Award.

Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock or Restricted Stock Units to eligible Key Associates in such amounts as
the Committee shall determine.

8.2 Restricted Stock Agreement. Each grant of Restricted Stock or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
Period or Periods of Restriction, the number of Shares of Restricted Stock or
the number of Restricted Stock Units granted, and such other provisions as the
Committee shall determine.

8.3 Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Award Agreement. All rights with respect to the Restricted Stock or
Restricted Stock Units granted to a Participant under the Plan shall be
available during his or her lifetime only to such Participant.

8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals (Company-wide, divisional, and/or
individual), time-based restrictions on vesting following the attainment of the
performance goals, and/or restrictions under applicable Federal or state
securities laws.

The Company shall retain the Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied.

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the Period of Restriction.

 

12



--------------------------------------------------------------------------------

8.5 Settlement of Restricted Stock Units. Any Restricted Stock Units that become
payable in accordance with the terms and conditions of the applicable Award
Agreement shall be settled in cash, Shares, or a combination of cash and Shares
as determined by the Committee in its discretion or as otherwise provided for
under the Award Agreement.

8.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares. There shall be no voting rights with respect to
Restricted Stock Units.

8.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may receive
regular cash dividends paid with respect to the underlying Shares while the
Restricted Stock is held by the Company. The Committee may apply any
restrictions to the dividends that the Committee deems appropriate. The
Committee, in its discretion, may also grant dividend equivalents rights with
respect to earned but unpaid Restricted Stock Units as evidenced by the
applicable Award Agreement.

8.8 Termination of Employment. Each Restricted Stock or Restricted Stock Unit
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive unvested Restricted Shares or Restricted Stock Units
following termination of the Participant’s employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of employment. In amplification but not
limitation of the foregoing, in the case of an award of Restricted Stock or
Restricted Stock Units to a Named Executive Officer which is intended to qualify
for the Performance-Based Exception, the Award Agreement may provide that such
Restricted Stock or Restricted Stock Units may become payable in the event of a
termination of employment by reason of death, Disability or Change in Control,
regardless of whether the related performance goal has been previously attained.

Article 9. Performance Measures

The performance measure(s) to be used for purposes of Awards to Named Executive
Officers which are designed to qualify for the Performance-Based Exception shall
be chosen from among the following alternatives:

 

  •  

Earnings Per Share;

 

  •  

Net Income;

 

  •  

Operating Earnings Per Share;

 

  •  

Return On Assets;

 

  •  

Return On Equity;

 

  •  

Shareholder Value Added;

 

  •  

Total Revenue;

 

  •  

Total Stockholder Return;

 

  •  

customer satisfaction (determined based on objective criteria approved by the
Committee);

 

  •  

expense management;

 

  •  

operating margin;

 

  •  

operating leverage; or

 

  •  

cash flow.

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Named Executive Officers, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).

 

13



--------------------------------------------------------------------------------

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

Article 10. Beneficiary Designation

Except as otherwise provided in an Award Agreement, each Participant under the
Plan may, from time to time, name any beneficiary or beneficiaries (who may be
named contingently or successively) to whom any benefit under the Plan is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

Article 11. Deferrals

The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option or SAR or the lapse or
waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals.

Article 12. Rights of Key Associates

12.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

For purposes of this Plan, a transfer of a Participant’s employment between the
Company and a Subsidiary, or between Subsidiaries, shall not be deemed to be a
termination of employment. Upon such a transfer, the Committee may make such
adjustments to outstanding Awards as it deems appropriate to reflect the changed
reporting relationships.

12.2 Participation. No Key Associate shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

Article 13. Change in Control

13.1 Treatment of Outstanding Awards. Unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges, the Committee may, in
its sole discretion, at the time an Award is made hereunder or at any time prior
to, coincident with or after the time of a Change in Control take one of the
following actions which shall apply only upon the occurrence of a Change in
Control or, if later, upon the action being taken:

(a) provide for the acceleration of any time periods, or the waiver of any other
conditions, relating to the vesting, exercise, payment or distribution of an
Award so that any Award to a Participant whose employment has been terminated as
a result of a Change in Control may be vested, exercised, paid or distributed in
full on or before a date fixed by the Committee, and in connection therewith the
Committee may (i) provide for an extended period to exercise Options (not to
exceed the original Option term) and (ii) determine the level of attainment of
any applicable performance goals;

(b) provide for the purchase of any Awards from a Participant whose employment
has been terminated as a result of a Change in Control, upon the Participant’s
request, for an amount of cash equal to the amount that could have been obtained
upon the exercise, payment or distribution of such rights had such Award been
currently exercisable or payable; or

(c) cause the Awards then outstanding to be assumed, or new rights substituted
therefore, by the surviving corporation in such Change in Control.

 

14



--------------------------------------------------------------------------------

For purposes of sub-paragraphs (a) and (b) above, any Participant whose
employment is either (i) terminated by the Company other than for “cause,” or
(ii) terminated by the Participant for “good reason” (each as defined in the
applicable Award Agreement), in either case upon, or on or prior to the second
anniversary of, a Change in Control, shall be deemed to have been terminated as
a result of the Change in Control.

13.2 Limitation on Change-in-Control Benefits. It is the intention of the
Company and the Participants to reduce the amounts payable or distributable to a
Participant hereunder if the aggregate Net After Tax Receipts (as defined below)
to the Participant would thereby be increased, as a result of the application of
the excise tax provisions of Section 4999 of the Code. Accordingly, anything in
this Plan to the contrary notwithstanding, in the event that the certified
public accountants regularly employed by the Company immediately prior to any
“change” described below (the “Accounting Firm”) shall determine that receipt of
all Payments (as defined below) would subject the Participant to tax under
Section 4999 of the Code, it shall determine whether some amount of Payments
would meet the definition of a “Reduced Amount” (as defined below). If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Payments shall be reduced to such Reduced Amount in accordance with the
provisions of Section 13.2(b) below.

(a) For purposes of this Section 13.2(a):

(i) A “Payment” shall mean any payment or distribution in the nature of
compensation to or for the benefit of a Participant who is a “disqualified
individual” within the meaning of Section 280G(c) of the Code and which is
contingent on a “change” described in Section 280G(b)(2)(A)(i) of the Code with
respect to the Company, whether paid or payable pursuant to this Plan or
otherwise;

(ii) “Plan Payment” shall mean a Payment paid or payable pursuant to this Plan
(disregarding this Section 13.2);

(iii) “Net After Tax Receipt” shall mean the Present Value of a Payment, net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code, determined by applying the highest marginal rate under
Section 1 of the Code which applied to the Participant’s Federal taxable income
for the immediately preceding taxable year;

(iv) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code; and

(v) “Reduced Amount” shall mean the smallest aggregate amount of Payments which
(A) is less than the sum of all Payments and (B) results in aggregate Net After
Tax Receipts which are equal to or greater than the Net After Tax Receipts which
would result if all Payments were paid to or for the benefit of the Participant.

(b) If the Accounting Firm determines that aggregate Payments should be reduced
to the Reduced Amount, the Committee shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof, and the
Participant may then elect, in the Participant’s sole discretion, which and how
much of the Payments, including without limitation Plan Payments, shall be
eliminated or reduced (as long as after such election the Present Value of the
aggregate Payments is equal to the Reduced Amount), and shall advise the
Committee in writing of such election within ten (10) days of the Participant’s
receipt of notice. If no such election is made by the Participant within such
ten (10) day period, the Committee may elect which of the Payments, including
without limitation Plan Payments, shall be eliminated or reduced (as long as
after such election the Present Value of the aggregate Payments is equal to the
Reduced Amount) and shall notify the Participant promptly of such election. All
determinations made by the Accounting Firm under this Section 13.2 shall be
binding upon the Company and the Participant and shall be made within sixty
(60) days immediately following the event constituting the “change” referred to
above. As promptly as practicable following such determination, the Company
shall pay to or distribute for the benefit of the Participant such Payments as
are then due to the Participant under this Plan.

(c) At the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Participant pursuant to this Plan which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Participant pursuant to this Plan could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Company or the Participant which the Accounting Firm

 

15



--------------------------------------------------------------------------------

believes has a high probability of success or controlling precedent or other
substantial authority, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Participant shall be treated for all purposes as a loan ab initio to the
Participant which the Participant shall repay to the Company together with
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Participant to the Company if and to the
extent (i) such deemed loan and payment would not either reduce the amount on
which the Participant is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes or (ii) the Participant is subject to
the prohibition on personal loans under Section 402 of the Sarbanes-Oxley Act of
2002.

In the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.

13.3 Termination, Amendment, and Modifications of Change-in-Control Provisions.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 13 may not be terminated, amended, or
modified on or after the date of a Change in Control to affect adversely any
Award theretofore granted under the Plan without the prior written consent of
the Participant with respect to said Participant’s outstanding Awards; provided,
however, the Board of Directors, upon recommendation of the Committee, may
terminate, amend, or modify this Article 13 at any time and from time to time
prior to the date of a Change in Control.

Article 14. Amendment, Modification, and Termination

14.1 Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that an amendment to the Plan may be conditioned on the
approval of the stockholders of the Company if and to the extent the Board
determines that stockholder approval is necessary or appropriate.

14.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

14.3 Acceleration of Award Vesting; Waiver of Restrictions. Notwithstanding any
provision of this Plan or any Award Agreement provision to the contrary, the
Committee, in its sole and exclusive discretion, shall have the power at any
time to (i) accelerate the vesting of any Award granted under the Plan,
including, without limitation, acceleration to such a date that would result in
said Awards becoming immediately vested, or (ii) waive any restrictions of any
Award granted under the Plan; provided, however, that in no event shall the
Committee accelerate the vesting or waive the restrictions on (A) any Award to
an individual who is an Insider or Named Executive Officer or (B) Awards with
respect to an aggregate of more than twenty million (20,000,000) Shares.

14.4 No Repricing. Notwithstanding any provision herein to the contrary, the
repricing of Options or SARs is prohibited without prior approval of the
Company’s stockholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or SAR to lower its Option Price
or grant price; (B) any other action that is treated as a “repricing” under
generally accepted accounting principles; and (C) repurchasing for cash or
canceling an Option or SAR at a time when its Option Price or grant price is
greater than the Fair Market Value of the underlying Shares in exchange for
another Award, unless the cancellation and exchange occurs in connection with a
change in capitalization or similar change under Section 4.6 above. Such
cancellation and exchange would be considered a “repricing” regardless of
whether it is treated as a “repricing” under generally accepted accounting
principles and regardless of whether it is voluntary on the part of the
Participant.

 

16



--------------------------------------------------------------------------------

Article 15. Withholding

15.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan.

15.2 Share Withholding. The Company may cause any tax withholding obligation
described in Section 15.1 to be satisfied by the Company withholding Shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which could be imposed on the transaction. In the
alternative, the Company may permit Participants to elect to satisfy the tax
withholding obligation, in whole or in part, by either (i) having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction or (ii) tendering previously acquired Shares having an aggregate
Fair Market Value equal to the minimum statutory total tax which could be
imposed on the transaction (provided that the Shares which are tendered must
have been held by the Participant for at least six (6) months prior to their
tender unless such Shares had been acquired by the Participant on the open
market). All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

Article 16. Indemnification

Provisions for the indemnification of officers and directors of the Company in
connection with the administration of the Plan shall be as set forth in the
Company’s Certificate of Incorporation and Bylaws as in effect from time to
time.

Article 17. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 18. Legal Construction

18.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

18.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

18.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

18.4 Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.

18.5 No Conflict. Unless otherwise provided for by an Award Agreement, in the
event of any conflict between the terms of the Plan and the terms of an Award
Agreement, the terms of the Plan shall control.

18.6 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

17



--------------------------------------------------------------------------------

18.7 Compliance With Code Section 409A. The Plan is intended to comply with Code
Section 409A, to the extent applicable. Notwithstanding any provision of the
Plan to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent. In that regard, and notwithstanding any provision
of the Plan to the contrary, the Company reserves the right to amend the Plan or
any Award granted under the Plan, by action of the Committee, without the
consent of any affected Participant, to the extent deemed necessary or
appropriate for purposes of maintaining compliance with Code Section 409A and
the regulations promulgated thereunder.

 

18